United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         February 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20242
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ADRIAN SOLIS CORTEZ,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-180-2
                         --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Adrian Solis Cortez has

moved to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Cortez has not filed a

response.    Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.

     The case is remanded for the purpose of correcting a

clerical error in the judgment.    See FED. R. CRIM. P. 36.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-20242
                               -2-

The amended judgment should correct the term of supervised

release to conform to the four-year term of supervised release

imposed at sentencing.

     MOTION GRANTED; APPEAL DISMISSED; REMANDED FOR CORRECTION OF

CLERICAL ERROR.